Citation Nr: 1242021	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-29 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder prior to August 23, 2011, and higher than 70 percent thereafter.

2. Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  While on appeal in rating decision in September 2011, the RO increased the rating of 70 percent, effective September 7, 2011.  The Veteran continued his appeal as to both assigned ratings.  

In September 2011, the Veteran withdrew his request for a hearing before the Board.

The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Throughout the appeal period, posttraumatic stress disorder has been manifested by deficiencies in most areas, such as social relationships, judgment, thinking, or mood, due to such symptoms as:  near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships, but total occupational and social impairment has not been shown.





CONCLUSION OF LAW

Throughout the appeal period, the criteria for a 70 percent rating have been met; throughout the appeal period, the criteria for a rating higher than 70 percent have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  


Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in October 2007.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that a disability had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was provided VA examinations in November 2007 and August 2011.  As the reports of the VA examinations included a review of the medical history and sufficient findings to rate the disability, the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Policy

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the RO assigned staged ratings; however, a review of the evidence indicates that a single disability rating is appropriate for the entire appeals period.

Rating Criteria 

Posttraumatic stress disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  

Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

Posttraumatic stress disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. 



The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DSM-IV at 32. 




A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Facts

In a rating decision in May 2006, the RO granted service connection and assigned an initial rating of 30 percent for posttraumatic stress disorder prior to July 7, 2005, and 50 percent thereafter.  The Veteran did not appeal this initial rating.

In September 2007, the Veteran filed a claim for an increase for posttraumatic stress disorder.

VA records show that the Veteran received regular outpatient therapy for symptoms of posttraumatic stress disorder, including paranoia, anxiety, depression, flashbacks, loss of enjoyment, difficulty concentrating, and hypervigilance.  For the period from July 2006 to July 2007, the Veteran was consistently assigned a GAF score of 50.


In July 2007, the Veteran complained of daily intrusive thoughts, nightmares, flashbacks, psychological and physiological reaction to certain triggers, avoidance of conversations about war, markedly diminished interest in activities, social isolation, loss of emotions other than anger, sleep disturbances which were responding well to medication, anger outbursts and irritability, poor concentration, hypervigilance, and exaggerated startle response.  



The Veteran had low energy, high levels of guilt, decreased concentration, and an appropriate affect.  His thought processes were logical, but he had some sensation that people were plotting against him.  The GAF score was 50.

On VA examination in November 2007, the Veteran complained of continuing troublesome thoughts about Vietnam, nightmares two or three times a week, difficulty with concentration and memory, high levels of anger, social alienation, and depression.  He described intense hypervigilance, which kept him from attending church often, and resulted in frequent checks on doors and windows.  He was attending AA meetings regularly. 

On mental status examination, the Veteran was appropriately dressed and he had good hygiene.  His psychomotor activity was mildly agitated, but there was no evidence of psychoses and his speech was focused.  He did have a mild impairment in communication and was agitated and mildly depressed with a constricted affect and impaired memory and concentration.  He had fair judgment and insight.  He reported receiving much benefit from his antidepressant and antianxiety medications.  The examiner noted continuing symptoms of posttraumatic stress disorder with no remission and especially high levels of hypervigilance even with over 15 years of sobriety.  The GAF score of 54.

On VA examination in August 2011, the Veteran stated the he had regular outpatient treatment, including individual therapy and medication management for posttraumatic stress disorder.  The Veteran described his mood as depressed and lonely and his affect was anxious.  

The Veteran described occasional ideation without intent to follow through.  His mental status examination was otherwise unremarkable.  The Veteran complained of recurrent and distressing recollections and dreams, as well as flashbacks and intense psychological distress.  






The Veteran was estranged from others and had a markedly diminished interest in activities, as well as difficulty sleeping, difficulty concentrating, irritability and angry outburst, hypervigilance, and an exaggerated startle response.  Other symptoms included depressed mood, anxiety, suspiciousness, panic attacks weekly, near-continuous panic or depression affecting the ability to function, chronic sleep impairment, memory loss, impaired judgment and abstract thinking, disturbances of motivation and mood, difficulty adapting to stressful circumstances, and difficulty establishing and maintaining effective relationships.  

The VA examiner noted spatial disorientation, suicidal ideation, impaired impulse control, and neglect of personal appearance and hygiene.  The VA examiner stated that the Veteran showed occupational and social impairment with deficiencies in most areas such as relations, judgment, thinking, and mood.  The VA examiner stated that the assigned GAF score of 50 reflected serious symptoms of depression, anxiety, social isolation, and insomnia with few friends and inability to keep a job. 

Analysis 

Based on the findings of two VA examinations, the Veteran's disability picture throughout the appeal period has been most consistent with occupational and social impairment with deficiencies in most areas such as social relationships, judgment, thinking, and mood.  The GAF scores are in the range of 50 to 54, but predominantly 50, which equates to serious symptoms and social isolation and the criteria for a 70 percent rating.








In the absence any evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behaviour, persistent danger of hurting self of others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, the criteria for 100 percent rating have not been met at any time during the appeal period. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As the disability picture is encompassed in the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

Throughout the appeal period, a 70 percent rating for posttraumatic stress disorder is granted, subject to the laws and provisions governing the award of monetary benefits.

Throughout the appeal period, a rating higher than 70 percent rating for posttraumatic stress disorder is denied.


REMAND

With a rating of 70 percent and evidence that the Veteran does not work, a claim for a total disability rating for compensation based on individual unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim for a total disability rating for compensation based on individual unemployability, including a VA examination and medical opinion under the duty to assist. 

2.  After the development is completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


